NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

HUDSON PARKSIDE, LLP, a Florida              )
limited liability partnership; and REAL      )
ESTATE EQUITY PARTNERS SEVEN,                )
LLC,                                         )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D18-2341
                                             )
DEPARTMENT OF TRANSPORTION,                  )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 26, 2019.

Appeal from the Circuit Court for Pinellas
County; Cynthia J. Newton, Judge.

Michael J. Labbee, David Smolker, and
Tyler Hayden of Smolker, Bartlett, Loeb,
Hinds and Thompson, P.A., Tampa, for
Appellants.

Marc Peoples, Assistant General Counsel,
Tallahassee, for Appellee Department of
Transportation.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and SILBERMAN and VILLANTI, JJ., Concur.